Case: 17-11480         Document: 00514980020   Page: 1   Date Filed: 06/03/2019




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                          Fifth Circuit

                                                                         FILED
                                     No. 17-11480
                                                                       June 3, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
In the Matter of: LIFE PARTNERS HOLDINGS, INCORPORATED

                  Debtor.
---------------------

LIFE PARTNERS CREDITORS' TRUST; ALAN M. JACOBS, as Trustee for
the Life Partners Creditors' Trust,

               Appellants,

v.

72 VEST LEVEL THREE, L.L.C.; A. NICK COPPOLO; DONALD L.
ASHBERRY; DAVID BARR; AFRAIN CAVAZOS; FREDERICK W. RUST;
HARRY GREEN; NEW PROSPERITY INVESTMENTS, INCORPORATED;
JEFF S. GARRETT; ABIO FINANCIAL GROUP, INCORPORATED;
ADVANCE LEVEL SOLUTIONS, L.L.C.; ALCHEMY ADVISORY GROUP,
INCORPORATED; ALL ABOUT SENIORS; ALLIANCE AFFILIATED
EQUITIES CORPORATION; ALVIN L. LEE; BAILEY FINANCIAL; BAY
WINE, INCORPORATED; BUSINESS LEGACY, INCORPORATED;
CARRIE BITROS; CARY SPECTOR; CHARLES CLARKSON; CHARTER
INSURANCE BROKERAGE, INCORPORATED; CHARTWELL ASSET
MANAGEMENT, INCORPORATED; CHRISTINE SMITH; CLYDE JONES;
CROSSROADS AGENCY; D.R. SAUR FINANCIAL, INCORPORATED;
DENNIS LAGOW; DON WILSON; DOUGLAS HART CASSEL; EAGLE ONE
INVESTMENTS, L.L.C., for benefit of Infinity Asset Management, L.L.C.;
ETHAN BONAR; FIRST UP, INCORPORATED; GREGORY RAINS
HARPER; GREGORY RICKS; HERITAGE FINANCIAL AND INSURANCE
SERVICES, INCORPORATED; HOLLIS STEVEN HUFSTETLER, SR.;
INFINITY ASSET MANAGEMENT, L.L.C.; JAMES CLEARY, doing
business as Oak Ridge Financials, L.L.C.; OAK RIDGE FINANCIALS,
L.L.C.; JAMES T. PAYTON; JTA SECURITIES MANAGEMENT,
INCORPORATED, doing business as Titan Securities; KEITH WEST;
LEGACY PLANNING GROUP, INCORPORATED; LESLIE RHODES;
MARK ZOUZALIK; MIDDLETON ; ASSOCIATES; PEGASUS LIVING
     Case: 17-11480        Document: 00514980020   Page: 2   Date Filed: 06/03/2019



                                    No. 17-11480
GROUP, INCORPORATED; PITTS-TRC; PRIVATE ASSET GROUP,
INCORPORATED; R SQUARED, INCORPORATED; RANDAL WALLIS;
RAY HUGHES; RESALE AND VALUATION SERVICES, L.L.C.; ROBERT
H. WATLINGTON; ROBERT ROUNTREE, JR.; SHERYL HANSON; SILAS
HUGHES, JR.; SPECTRUM ADVISORS, INCORPORATED; STEPHANIE
M. LUCKE; TAX RECOVERY, INCORPORATED; TERRANCE J. FITCH;
THOMAS MONTGOMERY; VERNON BELL, doing business as Vast Data
Systems, Incorporated; VICTOR JOHNSON,

            Appellees.
___________________________

In the Matter of: LPI FINANCIAL SERVICES, INCORPORATED

                 Debtor.
-----------------------

LIFE PARTNERS CREDITORS' TRUST; ALAN M. JACOBS, as Trustee for
the Life Partners Creditors' Trust,

               Appellants,
v.

FREDERICK W. RUST

              Appellee.




                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-330
                              USDC No. 4:17-CV-112




                                          2
     Case: 17-11480       Document: 00514980020          Page: 3     Date Filed: 06/03/2019



                                       No. 17-11480
Before ELROD, HIGGINSON, and ENGELHARDT, Circuit Judges.
JENNIFER WALKER ELROD, Circuit Judge:*
       This case is one of five related adversary proceedings arising out of the
Chapter 11 bankruptcies of Life Partners Holdings, Inc.; Life Partners, Inc.
(LPI); and LPI Financial Services (collectively, the “LP Entities”), in which the
Life Partners Creditors’ Trust asserts claims against various groups of LP
Entities Licensees.        We described the factual background and relevant
procedural history in our recent opinion in Life Partners Creditors’ Trust v.
Cowley, No. 17-11477 (5th Cir. May 31, 2019). The arguments before the court
in this case are substantially the same as those in Cowley, and the live
pleadings are parallel in all important respects. Accordingly, we AFFIRM the
district court’s judgment of dismissal as to Counts 5, 8, 11, and 12. However,
we REVERSE the dismissal of Counts 1–4, 1 6, 9, and 10 and REMAND them
for further proceedings consistent with this opinion.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 As in Cowley, we affirm the district court’s dismissal of Count 2 only as to transfers
from Life Partners Holdings that occurred before January 20, 2011, and transfers from LPI
and LPI Financial Services that occurred before May 19, 2011. We also affirm the district
court’s dismissal of Counts 3 and 4 only as to transfers made by Life Partners Holdings before
January 20, 2013, and transfers made by LPI and LPI Financial Services before May 19,
2013.

                                              3